DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Newly submitted claims 35-46 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 35-39, 40-46 are distinct inventions from claims 16-18, 20-34.  Therefore different fields of search would be required and burden would exist in examining these distinct inventions 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 35-46 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 16- 18, 20, 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Caillaud (US 20100042316),
As to claim 16 Spinelli discloses an aircraft flight assistant, comprising: 
(a) a display(Paragraph 40 “he in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel.”);; 
	(b) a transmitter(Paragraph 75 “The routing module can transmit or receive the information over the current flight operations bulletin (FOB) messaging system, or another system.”)
(c) an interface(Paragraph 73 “Referring now to FIGS. 10A-10B, screen displays 1000A, 1000B provided by a graphical user interface (GUI) for the routing tool 100 are illustrated, according to exemplary embodiments. The screen displays 1000A-B can be displayed on the pilot's primary flight display (PFD), if the aircraft is so equipped, or upon other displays and/or display devices, if desired.”, Paragraph 8 “detect an emergency at the aircraft during a flight of the aircraft, and in response to detecting the emergency, display the spanning tree for selection of a landing site.”); 
(b) a processor configured to: 
via the interface, allow a user to select an alternate landing site (ALS) within the displayed effect range (Paragraph 71 “The routine 900 proceeds form operation 910 to operation 912, wherein the information indicating the landing sites and information relating to the landing sites such as distance from a current location, weather at the landing sites, a time in which the route to the landing site must be selected, and the like, are displayed for aircraft personnel.”);; 
cause the transmitter to transmit at least one of an aircraft emergency code or an alternate airport identifier in response to the alternate landing site (ALS) selection (Claim 5 “The method of claim 4, further comprising: detecting an emergency condition during a flight of the aircraft, in response to detecting the emergency, transmitting data to the air traffic control system indicating occurrence of the emergency; and receiving the spanning tree from the air traffic control system.”);
based on at least one of the aircraft’s total energy or position relative to an expected position, create a route from a current position to the selected alternate landing site, the route accounting for at least  terrain or obstacles (Paragraph 32 “The terrain data 106 represents terrain at a landing site, as well as along a flight path to the landing site. As will be explained herein in more detail, the terrain data 106 can be used to identify a safe ingress path to a landing site, taking into account terrain, e.g., mountains, hills, canyons, rivers, and the like. The airspace data 108 can indicate airspace that is available for generating one or more flight paths to the landing sites.”); 
cause the display to display the route (Paragraph 61” Turning now to FIG. 6B, a map 600B schematically illustrates a second method for planning a flight path. More particularly, the map 600B schematically illustrates a method used by the routing module 102, according to an exemplary embodiment.”)
Spinelli does not explicitly disclose display estimated time to the selected alternate landing site; 
Caillaud teaches causing the display to display the estimated time to the selected alternate landing site (Paragraph 32 “a presentation device which presents to an operator: [0033] an estimation of the time of arrival of the aircraft at the airport Ai;”);); 
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an estimated arrival time for the purpose of giving the user the arrival time of the various alternate landing sites.
Spinelli does not explicitly disclose based on at least one of the aircraft’s total energy or position relative to an expected position,  display, via the display an effective range of an aircraft; 
Badli teaches based on at least one of the aircraft’s total energy or position relative to an expected position,  display, via the display an effective range of an aircraft; (Paragraph 23 “Although not illustrated, the sensor system 114 may be coupled to a fuel tank onboard the aircraft 108, and the sensor system 114 can determine the fuel flow rate and/or the amount of fuel remaining onboard the aircraft 108. The sensor system 114 may also be configured to obtain and/or determine one or more of the following: the current altitude of the aircraft 108, a speed metric associated with the aircraft 108 (e.g., groundspeed or velocity), and/or the current wind speed and direction.”, Paragraph 34 “The visually distinguishable characteristic may be realized by using one more of the following: color, hue, tint, brightness, graphically depicted texture or pattern, contrast, transparency, opacity, animation (e.g., strobing, flickering or flashing), and/or other graphical effects. For example, referring again to FIG. 2, the identified waypoint 208 may be displayed in amber, yellow, or another color designed to warn the pilot that the desired location is out of range of the aircraft. In other embodiments, the identified waypoint 208 may be displayed using another characteristic (brightness, contrast, tint, transparency, opacity) to visually distinguish the identified waypoint 208 from other elements displayed on the navigational map 200 In accordance with one or more embodiments, the flight management system may also determine a margin fuel value for the second location by subtracting the required amount of fuel from the current amount of fuel onboard the aircraft, and displaying the margin fuel value on the map. The margin fuel value may be displayed on the navigational map proximate to the second location or otherwise displayed on the display device in a manner such that it is associated with the second location.”); 
Adjust the displayed effective range based on wind  and at least one of the aircraft’s total energy or position relative to an expected route position. (Paragraph 32 The flight management system may also take into account the current wind speed and wind direction to compensate for any headwind or tailwind that may affect fuel economy.”, Paragraph 5 “The method comprises determining the amount of fuel required for the vehicle to travel from the first location to the second location. If the amount of fuel required is greater than a threshold fuel value associated with the first location, the method further comprises displaying a graphical representation of the second location on the display device using a first visually distinguishable characteristic. If the first amount of fuel is less than the threshold fuel value, the method comprises displaying the graphical representation of the second location on the display device using a second visually distinguishable characteristic.”)
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an effective range for the purpose of determining landing sites within a certain range of the current position of the aircraft.
Spinelli does not explicitly disclose cause the flight assistant to traverse at least a portion of the route.
Wilson teaches of creating a route with a pitch profile(Paragraph 27 “or example, the FMS 116 may identify the current aircraft configuration status of the aircraft 130, including information such as the current flap configuration, engine revolutions per minute, aircraft speed, aircraft pitch, aircraft yaw, aircraft roll, fuel flow, fuel quantity, fuel remaining, and the like.”),
cause the display to display the pitch profile to be flown in order to reach (Paragraph 36 “In this regard, the display system 110 and/or processing system 108 are configured to render a graphical representation of the current landing gear configuration, flap configuration, pitch, yaw, and roll of the aircraft 130 based on information received from the FMS 116 and/or avionics system(s) 118.”)
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of using an autopilot system to guide the aircraft along a path.
	Spinelli does not explicitly disclose at least one sensor configured to detect an angle of attack of an aircraft having angle of attack limits.
	Yamasaki teaches at least one sensor configured to detect an angle of attack of an aircraft having angle of attack limits (Paragraph 42 “The FPM 30 is a mark indicating the current attitude relative to air, which represents the current angle-of-attack of the aircraft (angle between projection of the traveling direction of the aircraft onto the airframe symmetry plane and the axis) and the current sideslip angle thereof (angle between the traveling direction of the aircraft and the airframe symmetry plane), in other words, a mark indicating the traveling direction of the aircraft.”).
determine the existence of a deviation associated with the detected angle of attack(Paragraph 69 “As described above, the PFD 10 of this embodiment, which displays the flying situation of the aircraft 40, displays the relative difference between the target attitude relative to air, which represents the target angle-of-attack .alpha. and the target sideslip angle .beta. of the aircraft 40 to achieve the target flight path, and the current attitude relative to air, which represents the current angle-of-attack and the current sideslip angle of the aircraft 40; therefore, controlling with higher trackability than airplane controlling performed based on the target attitude relative to ground is enabled.”).
Correct the determined deviation if the deviation exceeds the angle of attack limits (Paragraph 52-53 “The autopilot section 62 generates various types of information required for automatic control of the aircraft 40, based on information about the altitude of the aircraft 40, the speed thereof, and the deviation angle thereof with respect to the target flight path, which is received from the sensor section 60, such that the aircraft 40 can fly in the target flight path displayed based on radio waves output from a glide slope antenna and a localizer antenna of an ILS. The target angle-of-attack calculating section 54 derives the target angle-of-attack by subtracting an angle between the horizontal plane and the target traveling direction from the current pitch angle of the aircraft 40.”).
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an angle of an attack for the purpose of guiding the aircraft along a target flight path. 
As to claim 17 Wilson teaches a flight assistant wherein the processor is further configured to cause the display to display one or more approach procedures at the selected alternate landing side (ALS) including at least one GPS waypoint associated with said selected airport (Paragraph 33).
As to claim 18 Badli teaches a flight assistant wherein the processor is further configured cause the display to display a route to the GPS waypoint (Paragraph 32).
As to claim 20 Badli teaches a flight assistant wherein the processor is further configured to determine a suitability of the selected alternate landing site based on one or more factors including: pilot preference; atmospheric conditions; terrain conditions associated with the selected ALS; one or more facilities near the selected ALS; or pilot proficiency (Paragraph 40).
As to claim 31 Spinelli discloses a flight assistant, further comprising:
a memory configured for storage of one or more of: airport data associated with the selected destination; one or more airport landing procedures associated with the selected destination; or weather information(Paragraph 38).
As to claim 32 Spinelli discloses a flight assistant wherein the processor is configured to:
cause the flight assistant to adjust an altitude of the aircraft(Paragraph 38).
As to claim 33 Badli teaches a flight assistant wherein the processor is configured to continually assess the suitability of the selected destination based on at least one change associated with the one or more factors(Paragraph 32).


Claims 21-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Badli (US 2010/0070110), Yamasaki (US 2013/0096738), and Wilson (US 2011/0313597), 
As to claim 21 Spinelli discloses an aircraft flight assistant, comprising: 
a memory operable to store navigation and communication information associated with an aircraft (Paragraph 38 “The real-time weather data 124 includes real-time or near-real-time data indicating weather conditions at the aircraft, at one or more landing sites, and along flight paths terminating at the one or more landing sites. The GPS data 126 provides real-time or near-real-time positioning information for the aircraft, as is generally known. The ownship data 128 includes real-time navigational data such as heading, speed, altitude, trajectory, pitch, yaw, roll, and the like.”);
a display unit configured to display information to a user (Paragraph 40 “During operation of the aircraft, data retrieved from the databases 104, data retrieved from the real-time data sources 122, and/or the aircraft performance model 134 can be used by the routing tool 100 to provide multiple layers of data on an in-flight display 136 of the aircraft. The in-flight display 136 may include any suitable display of the aircraft such as, for example, a display of the EFB, an NAV, a primary flight display (PFD), a heads up display (HUD), or a multifunction display unit (MDU), an in-flight display 136 for use by aircraft personnel”); and 
a processor coupled to the memory,  and to the display unit, the processor operable to execute a pilot command to: 
create a route from a current position of the aircraft to the selected destination (Paragraph 59 “In some embodiments of the routing tool 100 and/or the routing module 102 disclosed herein, the spanning trees for each landing site along a flight path may be generated in real-time, and can be pre-calculated during a flight planning stage and/or computed in real-time or near-real-time during an emergency situation.”); 
cause the display unit to display the route (Paragraph 61 “Turning now to FIG. 6B, a map 600B schematically illustrates a second method for planning a flight path. More particularly, the map 600B schematically illustrates a method used by the routing module 102, according to an exemplary embodiment.”); 
cause the display to present notifications to a user, the notifications including 
continued viability of the route to the selected destination (Paragraph 44 “Turning now to FIGS. 3A-3B, exemplary screen displays are illustrated according to exemplary embodiments. In particular, FIG. 3A illustrates a screen display 300 for an exemplary embodiment of the moving map display. The screen display 300 can be displayed on the in-flight display 136, a computer display of an onboard computer system, a display of an off-board computer system, or another display. The screen display 300 illustrates a current position 302 of an aircraft that is about to make an unplanned landing, e.g., an emergency landing. The routing tool 100 identifies two candidate landing sites 304A, 304B”), and 
an action notification indicating whether user action is required (Paragraph 38 “such that in the event of an engine or other system failure, the routing module 102 can determine and/or analyze the aircraft trajectory. The ownship data 128 further can include real-time or near-real-time data collected from various sensors and/or systems of the aircraft and can indicate airspeed, altitude, attitude, flaps and gear indications, fuel level and flow, heading, system status, warnings and indicators, and the like, some, all, or none of which may be relevant to identifying, analyzing, and/or selecting a landing site as described herein.”).
Spinelli does not explicitly disclose select a destination for display with an effective range of the aircraft, at least one of the size or shape of said effective range determined by at least one of altitude, performance, or wind.
Badli teaches select a destination for display with an effective range of the aircraft, at least one of the size or shape of said effective range determined by at least one of altitude, performance, or wind (Paragraph 32 “For example, the flight management system may calculate the required amount of fuel based on the distance between the first location and the second location, the weight of the aircraft, the current fuel flow rate for the aircraft, and a speed metric associated with the aircraft. The distance between the first location and the second location may be determined as straight line distance, or determined using a modified path which may be required by terrain or other factors, as will be appreciated in the art. The flight management system may also take into account the current wind speed and wind direction to compensate for any headwind or tailwind that may affect fuel economy. The flight management system may also account for any variations in fuel economy caused by temperature or pressure.”).
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an effective range for the purpose of determining landing sites within a certain range of the current position of the aircraft.
	Spinelli does not explicitly disclose at least one sensor configured to detect an angle of attack of an aircraft having angle of attack limits.
	Yamasaki teaches at least one sensor configured to detect an angle of attack of an aircraft having angle of attack limits (Paragraph 42 “The FPM 30 is a mark indicating the current attitude relative to air, which represents the current angle-of-attack of the aircraft (angle between projection of the traveling direction of the aircraft onto the airframe symmetry plane and the axis) and the current sideslip angle thereof (angle between the traveling direction of the aircraft and the airframe symmetry plane), in other words, a mark indicating the traveling direction of the aircraft.”).
determine the existence of a deviation associated with the detected pitch or bank (Paragraph 69 “As described above, the PFD 10 of this embodiment, which displays the flying situation of the aircraft 40, displays the relative difference between the target attitude relative to air, which represents the target angle-of-attack .alpha. and the target sideslip angle .beta. of the aircraft 40 to achieve the target flight path, and the current attitude relative to air, which represents the current angle-of-attack and the current sideslip angle of the aircraft 40; therefore, controlling with higher trackability than airplane controlling performed based on the target attitude relative to ground is enabled.”).
cause the aircraft to correct the determined deviation (Paragraph 52-53 “The autopilot section 62 generates various types of information required for automatic control of the aircraft 40, based on information about the altitude of the aircraft 40, the speed thereof, and the deviation angle thereof with respect to the target flight path, which is received from the sensor section 60, such that the aircraft 40 can fly in the target flight path displayed based on radio waves output from a glide slope antenna and a localizer antenna of an ILS. The target angle-of-attack calculating section 54 derives the target angle-of-attack by subtracting an angle between the horizontal plane and the target traveling direction from the current pitch angle of the aircraft 40.”).
create a route based on aircraft thrust, wherein thrust is at least one of zero thrust or partial thrust (Paragraph 75 “Note that the above-mentioned computer derives a target position (target airport) that the aircraft 40 should reach, from various conditions, e.g., the amount of remaining fuel in the aircraft 40; the reachable distance based on the remaining fuel; if a fault (for example, a fault in which all control surfaces become inoperative during a cruise flight, and it is necessary to steer the aircraft 40 to an airport with engine thrust alone) occurs in the aircraft 40, the maximum radius and minimum radius of circle allowed according to the fault state”).
continue to determine the suitability of at least the selected destination based at least on the aircraft thrust and the current position relative to an expected position of the aircraft(Paragraph 75 “Note that the above-mentioned computer derives a target position (target airport) that the aircraft 40 should reach, from various conditions, e.g., the amount of remaining fuel in the aircraft 40; the reachable distance based on the remaining fuel; if a fault (for example, a fault in which all control surfaces become inoperative during a cruise flight, and it is necessary to steer the aircraft 40 to an airport with engine thrust alone) occurs in the aircraft 40, the maximum radius and minimum radius of circle allowed according to the fault state; the runway length of a candidate airport for landing at; and weather (wind, rain, cloud cover, visibility, etc.) around the candidate airport for landing at. Then, the computer derives the optimum flight path from the position of the aircraft 40 to the target airport and sets the derived optimum flight path as the target flight path. Note that the target position need not be derived by the computer but may be specified by the pilot.”). 
	It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of determining an angle of an attack for the purpose of guiding the aircraft along a target flight path.
Spinelli does not explicitly disclose cause the display unit to display at least two of the vertical (yaw), lateral (pitch), or longitudinal (roll) axes of the aircraft to traverse the route.
Wilson teaches display unit to display at least two of the vertical (yaw), lateral (pitch), or longitudinal (roll) axes of the aircraft to traverse the route (Paragraph 36 “n this regard, the display system 110 and/or processing system 108 are configured to render a graphical representation of the current landing gear configuration, flap configuration, pitch, yaw, and roll of the aircraft 130 based on information received from the FMS 116 and/or avionics system(s) 118.”)
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of displaying yaw, pitch and roll of the aircraft for the purpose of providing the information to the pilot of the aircraft.
As to claim 22 Spinelli discloses a flight assistant wherein the one or more notifications further comprise a third notification indicating a flight control instruction set for in seriatim action of pilot commands (Paragraph 49).
As to claim 23 Spinelli discloses a flight assistant wherein the third notification includes at least one indication of a necessary energy state change (Paragraph 24).
As to claim 24 Spinelli discloses a flight assistant wherein the third notification includes at least one indication of a necessary configuration change (Paragraph 38).
As to claim 25 Spinelli discloses a flight assistant wherein the second notification includes fuel management information (Paragraph 38).
As to claim 26 Spinelli discloses a flight assistant wherein the fuel management information includes at least one of fuel remaining or fuel availability (Paragraph 38).
As to claim 27 Spinelli discloses a flight assistant wherein the second notification includes air traffic control (ATC) communications (Paragraph 26).
As to claim 28 Spinelli discloses a flight assistant wherein the notifications include a glide range (Paragraph 40).
As to claim 29 Spinelli discloses a flight assistant wherein said glide range notification is based at least in part on at least one of position, altitude, heading, airspeed, wind, weather, or potential energy(Paragraph 38).
As to claim 30 Spinelli discloses a flight assistant wherein said displayed information includes at least one procedure executable by the pilot or flight assistant providing directions for landing at the selected destination (Paragraph 61).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Spinelli (US 2011/0264312) in view of Caillaud (US 20100042316),
As to claim 34 Spinelli in view of Cailaud, Badli, Wilson, and Yamasaki teaches a flight assistant wherein the processor is further configured to:
display, based on the at least one change, at least one new destination within the effective range(Badli Paragraph 32);
Via the interface, allow the interface to select the at least one new destination (Spinelli Paragraph 40); and
based on at least one of the aircraft thrust or the current position relative to the expected position, create at least one alternative route including an alternative pitch profile from the current position to the selected new destination, the route accounting for the at least one change(Wilson Paragraph 25, 27);
cause the display to display the alternative route, the alternative pitch profile and an estimated time to the selected new destination(Wilson Paragraph 25, 27);; and
cause the flight assistant to traverse at least a portion of the alternative route(Spinelli Paragraph 40).
Spinelli does not explicitly disclose adjusting a glide speed of the aircraft based on the pitch profile
Greene teaches adjusting a glide speed based on the pitch profile(Paragraph 7)
It would have been obvious to one of ordinary skill to modify Spinelli to include the teachings of adjusting the glide speed for the purpose of safely landing the aircraft.

Response to Arguments
Applicant’s arguments with respect to claims 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
11/22/2022